Citation Nr: 0906417	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  05-09 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to a disability evaluation in excess of 10 
percent for a shell fragment wound scar to the left thigh.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for a shell fragment wound scar to the left posterior 
mid-spine.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 



INTRODUCTION

The Veteran served in active duty from July 1956 to July 
1958.     

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the RO in Waco, Texas.  

It is noted that the Veteran was initially awarded service 
connection for his shell fragment wound scars in a May 1998 
rating decision.  At that time, a noncompensable evaluation 
had been assigned.  The Veteran disagreed with the initial 
evaluation and an appeal was perfected in March 1999.  

The May 1998 rating decision referenced above also granted 
entitlement to service connection for hemorrhoids, and 
assigned a noncompensable rating.   The Veteran also 
disagreed with that initial evaluation and an appeal was 
perfected in June 2001.  However, in a statement received in 
February 2003, the Veteran withdrew his appeal as to the 
shell fragment wound scars and his hemorrhoids.  

In September 2003, the RO again considered the evaluation of 
the shell fragment wound scars, and issued a rating decision 
continuing the noncompensable evaluations.  The Veteran 
disagreed and re-perfected an appeal on this issue.  During 
the pendency of the appeal, an April 2005 rating action 
increased the evaluation for the shell fragment wound scars 
to 10 percent disabling.  As such 10 percent ratings were 
less than the maximum available benefit, those awards do not 
abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 
(1993).  Accordingly, the Board will proceed with appellate 
review of the propriety of the assigned ratings.

It is further noted that this appeal was previously before 
the Board in January 2007.  At that time, a remand was 
ordered on the shell fragment wound claims, to accomplish 
additional development.  Perfected appeals on the issues of 
entitlement to a compensable evaluation for bilateral hearing 
loss and entitlement to service connection for flat feet were 
denied at that time, and thus are no longer in appellate 
status. 


FINDINGS OF FACT

1.  The service-connected shell fragment wound of the left 
thigh affecting muscle group XIV is currently manifested by 
subjective complaints of pain and tenderness when sitting, 
with objective evidence of a penetrating wound to Muscle 
Group XIV; in-service treatment and hospitalization; retained 
metallic body; left thigh flexion to 60 degrees; and left 
thigh abduction from 30 to 60 degrees; without objective 
evidence of loss of deep fascia, muscle substance, or normal 
firm resistance of the muscle; positive evidence of 
impairment of the left thigh muscles; or nerve impairment.    

2.  The service-connected scar as a residual of a shell 
fragment wound of the left thigh is manifested by a 3-
centimeter by 2-centimeter scar on the posterior thigh which 
is well-healed, nontender, and nonadherent, with no objective 
evidence of functional impairment of the thigh due to the 
scar.   

3.  The service-connected shell fragment wound of the mid-
spine is currently manifested by objective evidence of a 
penetrating wound to the muscle of the mid-spine; in-service 
treatment and hospitalization; retained metallic body 
overlaying T11 vertebra; thoracolumbar flexion to 80 degrees; 
and combined thoracolumbar range of motion of 280 degrees; 
without objective evidence of loss of deep fascia, muscle 
substance, or normal firm resistance of the muscle; positive 
evidence of impairment of the mid-spine muscles; nerve 
impairment; or disc disease.     

4.  The service-connected scar as a residual of a shell 
fragment wound of the mid-spine is manifested by a 3-
centimeter by 1-centimeter scar on the mid-spine which is 
well-healed, nontender, superficial, and nonadherent, and 
there is no objective evidence of functional impairment of 
the mid-spine due to the scar.   




CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for residuals of shell fragment wound to the left 
thigh, muscle group XIV, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.55, 4.56, 
4.73, Diagnostic Code 5318 (2008). 

2.  The criteria for a separate 10 percent disability 
evaluation for the scar due to the shell fragment wound to 
the posterior left thigh have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801-
7805 (2008).  

3.  The criteria for a disability evaluation in excess of 10 
percent for residuals of a shell fragment wound to the mid-
spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.55, 4.56, 4.73, Diagnostic Code 5320 
(2008). 

4.  The criteria for a separate 10 percent disability 
evaluation for the scar due to the shell fragment wound to 
the mid-spine have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the Veteran in 
January 2004.  The letter notified the Veteran of what 
information and evidence must be submitted to substantiate a 
claim for an increased rating, as well as what information 
and evidence must be provided by the Veteran and what 
information and evidence would be obtained by VA.  He was 
also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
in support of his claim to the RO.  The content of the letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claims were readjudicated in 
November 2004, April 2005, and April 2007.   

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), the Court of Appeals for 
Veterans Claims (Court) found that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, the Veteran was not provided with Dingess or 
Vazquez notice.  Regarding the Dingess notice, the Veteran 
was not provided with notice of the degree of disability or 
effective date.  However, with respect to the Dingess 
requirements, the claimant was given notice of what type of 
information and evidence he needed to substantiate his claim 
for an increased rating as this is the premise of the claims.  
It is therefore inherent in the claim that the Veteran had 
actual knowledge of the rating element of his claim.  In 
addition, any questions as to the appropriate effective date 
to be assigned are moot as the claims have been denied.  
Thus, there is no prejudice to the Veteran in the Board's 
considering this case on its merits.  

Regarding Vazquez-Flores notice, the diagnostic codes for 
rating muscle injury or scars do contain criteria that would 
be satisfied by the claimant demonstrating a noticeable 
worsening of the disability, which in this case, would be an 
increase in pain, strength, or endurance.  A reasonable 
person could be expected to understand what was needed to 
substantiate the claim for an increased rating for muscle 
injury and scars.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

Therefore, to the extent that notice in this case does not 
conform with Dingess or Vazques-Flores, this is not found to 
prejudice the Veteran here.  The Board finds that it would 
not be beneficial to remand for a new notice letter.  Indeed, 
it appears further development would serve no useful purpose 
and would result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the Veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994). 

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims for higher ratings, and 
the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  VA 
treatment records are associated with the claims folder.  
There is no identified relevant evidence that has not been 
accounted for.  The Veteran underwent VA examinations in 2003 
and 2007 to obtain medical evidence as to the severity of the 
Veteran's disabilities.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.   

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes; 
some may be service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2008); see 
also Esteban v. Brown, 6 Vet. App. 259, 261 (1994) 
(permitting separate evaluations for separate problems 
arising from the same injury if they do not constitute the 
same disability or same manifestation under 38 C.F.R. 
§ 4.14). 

Rating Muscle Injuries

Muscle injuries are evaluated pursuant to criteria at 
38 C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the 
skeletal muscles of the body are divided into 23 muscle 
groups in 5 anatomical regions.  38 C.F.R. § 4.55(b) (2008).  
The specific bodily functions of each group are listed at 
38 C.F.R. § 4.73 (2008).

Generally, a muscle injury rating will not be combined with a 
peripheral nerve paralysis rating for the same body part, 
unless the injuries affect entirely different functions.  
38 C.F.R. § 4.55(a) (2008); see also 38 C.F.R. § 4.14 (2008).

There will be no rating assigned for muscle groups which act 
upon an ankylosed joint, with exceptions to this rule 
relating only to the knee and the shoulder.  See 38 C.F.R. 
§ 4.55(c) (2008).

Additionally, the combined evaluation of muscle groups acting 
on a single unankylosed joint must be lower than the rating 
for unfavorable ankylosis of that joint, except when muscles 
groups I and II are acting on the shoulder.  38 C.F.R. 
§ 4.55(d) (2008).  When compensable muscle group injuries are 
in the same anatomical region, but do not act on the same 
joint, the rating for the most severely injured muscle group 
will be increased by one level, and used as the combined 
evaluation for all affected muscle groups.  38 C.F.R. 
§ 4.55(e) (2008).  Otherwise, for muscle group injuries in 
different anatomical regions (not acting on ankylosed 
joints), each injury is separately rated, and ratings are 
then combined under VA's "combined ratings table" at 
38 C.F.R. § 4.25, for the purposes of determining schedular 
compensation ratings.

The severity of the muscle disability is determined by 
application of criteria at 38 C.F.R. § 4.56.  First, an open 
comminuted fracture with muscle or tendon damage will be 
rated as severe, unless (for locations such as the wrist or 
over the tibia) the evidence establishes that the muscle 
damage is minimal.  38 C.F.R. § 4.56(a) (2008).  A through 
and through injury with muscle damage shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged.  38 C.F.R. § 4.56(b) (2008).  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c) (2008).

Under diagnostic codes 5301 to 5323, muscle injuries 
disabilities are rated as slight, moderate, moderately severe 
or severe according to criteria based on the type of injury, 
the history and complaint, and objective findings.  38 C.F.R. 
§ 4.56(d) (2008).

38 C.F.R. § 4.68 provides that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed.  Diagnostic Code 5165 provides a maximum 40 
percent combined rating for amputation of the lower leg.  
38 C.F.R. § 4.71a, Diagnostic Code 5165.  

38 C.F.R. § 4.56 provides that slight muscle disability is 
found where there has been a simple wound of the muscle 
without debridement or infection.  Clinical examination would 
disclose the absence of fascial defect, atrophy, or impaired 
tonus.  No impairment of function or metallic fragments 
retained in muscle tissue would be present.  38 C.F.R. § 
4.56.

The type of injury associated with a moderate muscle 
disability is a through and through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  A history 
with regard to this type of injury should include service 
department evidence or other evidence of in-service treatment 
for the wound and consistent complaints of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use 
affecting the particular functions controlled by the injured 
muscles.  Objective findings should include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue and some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2).

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound 
by a small high-velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of wound, consistent 
complaints of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups, and 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe muscle disability 
is a through and through or deep penetrating wound by a small 
high-velocity missile or large or multiple low-velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular binding and 
scarring.  A history with regard to this type of injury 
should include prolonged hospitalization in service for 
treatment of wound, consistent complaints of cardinal signs 
and symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings should include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in missile track, and 
indications on palpation of loss of deep fascia, muscle 
substance, or soft flabby muscles in wound area.  Also, 
muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side should 
indicate severe impairment of function.  If present, the 
following are also signs of severe muscle disability: (A) X- 
ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of 
missile; (B) adhesion of scar to one of the long bones, 
scapula, pelvic bone, sacrum, or vertebrae, with epithelial 
sealing over the bone, rather than true skin covering in an 
area where bone is normally protected by muscle; (C) 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; (D) visible or measurable 
atrophy; (E) adaptive contraction of an opposing group of 
muscles; (F) atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and (G) induration or atrophy of an 
entire muscle following simple piercing by a projectile.  38 
C.F.R. § 4.56(d)(4).

Diagnostic Code 5314 pertains to Muscle Group XIV, which 
affects extension of the knee; simultaneous flexion of hip 
and flexion of knee; tension of fascia lata and iliotibial 
(Maissiat's) band, acting with XVII in postural support of 
body; acting with hamstrings in synchronizing hip and knee.  
A slight impairment in Muscle Group Function XIV receives a 
noncompensable rating.  A moderate impairment receives a 10 
percent rating; a moderately severe impairment receives a 30 
percent rating; and a severe impairment receives a 40 percent 
rating.  38 C.F.R. § 4.73, Diagnostic Code 5314.  

Diagnostic Code 5317 pertains to Muscle Group XVII, which 
affects extension of the hip; abduction of the thigh; 
elevation of opposite side of the pelvis; ension of fascia 
lata and iliotibial band, acting with XIV in postural support 
of body steadying pelvis upon the head of the femur and 
condyles of femur on tibia.  

Diagnostic Code 5318 pertains to Muscle Group XVIII, the 
function of which consists of outward rotation of thigh and 
stabilization of hip joint.  This diagnostic code provides a 
noncompensable (zero percent) rating for slight muscle 
injury, a 10 percent evaluation for a moderate muscle injury, 
a 20 percent evaluation for a moderately severe muscle 
injury, and a 30 percent evaluation for a severe muscle 
injury.  38 C.F.R. § 4.73, Diagnostic Code 5318 (2008).

Diagnostic Code 5320 applies to injuries to Muscle Group XX, 
namely spinal muscles, to include the sacrospinalis (erector 
spinae and its prolongations in thoracic and cervical 
regions).  The function of this muscle group is postural 
support of the body, extension, and lateral movements of the 
spine.  There are two sets of rating criteria within 
Diagnostic Code 5320, applicable to: (1) the cervical and 
thoracic region and (2) the lumbar region.  Under Diagnostic 
Code 5320, a noncompensable rating is assigned for slight 
impairment.  A 20 percent rating is warranted if the 
impairment of the muscle group is moderate.  Moderately 
severe impairment warrants a 40 percent rating.  Severe 
impairment warrants a 60 percent rating.  38 C.F.R. § 4.73, 
Diagnostic Code 5320.

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.   



Rating Scars

Scars, other than head, face, or neck, that are deep or that 
cause limited motion are rated as follows: area or areas 
exceeding 144 square inches (929 sq. cm.) are rated as 40 
percent disabling; area or areas exceeding 72 square inches 
(465 sq. cm.) are rated as 30 percent disabling; area or 
areas exceeding 12 square inches (77 sq. cm.) are rated as 20 
percent disabling; and area or areas exceeding 6 square 
inches (39 sq. cm.) are rated as 10 percent disabling.  
38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  A deep scar 
is one associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, Diagnostic Code 7801, Note 2.  

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion covering an area or 
areas of 144 square inches (929 sq. cm.) or greater are rated 
as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 
7802 (2008).  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7802, Note 2.  

Diagnostic Code 7803 provides that a 10 percent rating is 
warranted for scars that are superficial and unstable.  
38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  Note 1 to 
Diagnostic Code 7803 provides that an unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  Note 2 to Diagnostic Code 7803 provides 
that a superficial scar is one not associated with underlying 
soft tissue damage. 

Scars which are superficial and painful on examination are 
rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2008).  A superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, 
Diagnostic Code 7804, Note 1.  

Other scars are rated based upon limitation of function of 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2008).  



Analysis

Entitlement to a disability evaluation in excess of 10 
percent for shell fragment wound to the left thigh. 

The service-connected shell fragment wound to the left thigh 
is rated as 10 percent disabling for moderate muscle 
impairment under Diagnostic Code 5318.  The difference 
between the rating criteria for moderate muscle impairment at 
10 percent disabling and moderately severe muscle impairment 
at 20 percent disabling is that the through and through wound 
must have been created by a small high velocity missile or 
large low-velocity missile, rather than a single bullet; and 
there must be intermuscular scarring.  The in-service 
treatment of the wound must have been prolonged.  Objective 
findings should include entrance and (if present) exit scars 
indicating the track of the missile through one or more 
muscle groups, and indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side.  Tests of strength and 
endurance compared with sound side should demonstrate 
positive evidence of impairment.  38 C.F.R. § 4.56(d)(2)(3).

In applying the law to the existing facts, the Board finds 
that the Veteran's shrapnel wound to the left thigh more 
closely approximates the criteria for moderate muscle injury 
and the preponderance of the evidence is against the 
assignment of a rating in excess of 10 percent.  The type of 
the Veteran's injury is consistent with moderate muscle 
injury.  The Veteran was wounded by shrapnel fragment.  The 
service treatment records show the Veteran sustained multiple 
missile wounds to the left leg on October 15, 1957 at Camp 
Pendleton during the firing of 3.5 inch rocket launcher and a 
round prematurely exploded.  

Service hospital records show that the Veteran was 
hospitalized for approximately seven weeks for treatment of 
the wound.  X-ray examination on October 16, 1957 showed an 
irregularly shaped metallic foreign body 1 1/2 centimeters by 
3/4 centimeters in the soft tissue, 1 centimeter medial to and 
8 centimeters posterior to the shaft of the femur, 
approximately 16 centimeters above the knee joint.  There was 
a small amount of air in the soft issues adjacent to the 
foreign body.  The thigh was otherwise negative.  The Veteran 
was placed on antibiotics until November 4, 1957.  The 
Veteran was placed on Kings solution dressing and the wounds 
steadily healed by secondary extension.  On November 2, 1957, 
a piece of shrapnel was removed from the left side.  The 
hospital report indicates that the wounds healed 
satisfactorily.  There was no nerve or artery involvement.  
The Veteran was discharged from the hospital on December 5, 
1957.   

Regarding the objective findings of the shell fragment wound, 
the evidence shows that there is an entrance scar on the left 
thigh, 1 inch by 3/4 inches in size.  The scar was superficial 
and nontender.  There was no ulceration or inflammation.  
There was no evidence of limited function of the left thigh.  
See the January 2003 VA examination report.  

The medical evidence shows that the muscle group affected by 
the shell fragment wound is Muscle Group XIV.  See the March 
2007 VA examination report.  There is no objective evidence 
of loss of deep fascia, muscle substance, or normal firm 
resistance of the muscles of the left thigh upon palpation.  
VA examination in March 2007 revealed that there was no 
muscle loss.  The examiner indicated that there was no 
evidence of excess fatigability, lack of endurance, 
incoordination, or incapacitating episodes.  The Veteran was 
able to walk and carry out his usual activities.      

The Board finds that the criteria for moderately-severe 
muscle injury have not been met.  There is no evidence that 
the wound was through and through.  There is no evidence of 
prolonged infection or intermuscular scarring.  As noted 
above, there is no evidence of loss of deep fascia, muscle 
substance, or normal firm resistance of the muscles.  There 
is no evidence of positive impairment of the left thigh 
muscle.  The medical evidence shows that there is no muscle 
loss and the Veteran's shrapnel wound to the left thigh is 
manifested by subjective complaints of pain and tenderness in 
the left thigh muscle when sitting and objective evidence of 
an entrance scar.  Thus, the Board finds that the 
preponderance of the evidence shows that the Veteran's 
shrapnel wound to the left thigh more closely approximates 
moderate muscle injury, not moderately-severe.  Thus, a 
rating in excess of 10 percent is not warranted under 
Diagnostic Code 5318.   

The shrapnel wound of the left thigh may be rated, in the 
alternative, under the Diagnostic Codes pertinent to 
orthopedic or neurological disabilities.  

Diagnostic Code 5251 provides a maximum rating of 10 percent 
for limitation of extension of the thigh to 5 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5251.  Thus, a higher 
rating is not warranted under this code.  Diagnostic Code 
5252 provides a 20 percent rating where flexion of the thigh 
is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5252.  In the present case, the March 2007 VA examination 
report indicates that the Veteran is able to flex his left 
thigh to 50 degrees.  Diagnostic Code 5253 provides a 20 
percent rating requires limitation of abduction with motion 
lost beyond 10 degrees.  The March 2007 VA examination report 
indicates that the Veteran is able to abduct his left thigh 
from 30 to 60 degrees.  Thus, a rating in excess of 10 
percent is not warranted for the shrapnel wound to the left 
thigh under Diagnostic Codes 5251, 5252, or 5253.  Moreover, 
in reaching these conclusions, the Board has appropriately 
considered additional functional limitation due to factors 
such as pain and weakness.  See 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Indeed, 
the March 2007 VA examination report indicates that the 
Veteran did not have any pain with movement of the left 
thigh.  The examiner reported that there was no additional 
loss of motion with flare-ups.  There was no excess 
fatigability, lack of endurance, incoordinaiton, or 
incapacitating episodes.  The examiner reported that there 
was no change in range of motion, coordination, fatigue or 
endurance with repetitive motion or pain at the hip or thigh 
with repetitive motion.  Based on the objective medical 
evidence of record, there is no basis for the assignment of 
additional disability due to pain, weakness, fatigability, 
weakness, or incoordination. 

Additionally, the record does not show that the Veteran has 
any neurological impairment in the left thigh associated with 
the shell fragment wound.  Service treatment records indicate 
that there was no nerve involvement.  The March 2007 VA 
examination report indicates that the Veteran never had any 
nerve pain.  Physical examination revealed no loss of 
pinprick in the thighs, feet, or leg.  The diagnosis was no 
peripheral nerve injury and no paralysis.  Thus, a rating 
under the diagnostic codes pertinent to neurological disorder 
is not warranted.  See 38 C.F.R. § 4.124a (2008). 

The Board has also considered whether a separate rating is 
warranted for the scar as a residual of the shell fragment 
wound to the left thigh.  The March 2007 VA examination 
report indicates that the scar on the left thigh was 3 by 2 
centimeters in size and 6 square centimeters.  Moreover, as 
indicated in the January 2003 VA examination report, the scar 
was on the posterior thigh and was well-healed, nontender, 
and nondiscolored.  The scar was superficial and nontender.  
There was no ulceration or inflammation.  There was no 
evidence of limited function of the left thigh.  

Therefore, the record does not demonstrate the requisite 
objective manifestations for a separate compensable rating 
for the service-connected scar due to the shell fragment 
wound on the left thigh.  The scar on the left thigh is not 
deep and does not cause limited motion.  The January 2003 VA 
examination report indicates that the scar was nonadherent 
and there was no evidence of limited function to the left 
thigh due to the scar.  Thus, a separate rating is not 
warranted under Diagnostic Code 7801.  The scar on the left 
thigh is 6 square centimeters in size.  Thus, a compensable 
rating is not warranted under Diagnostic Code 7802.  There is 
no evidence that the scar is unstable, or painful on 
examination.  There is no evidence that the scar limits the 
function of the left thigh.  Thus, a separate compensable 
rating is not warranted for the scar of the left thigh under 
Diagnostic Codes 7803 to 7805 (2008).  

Finally, in view of the Court's holding in Hart, supra, the 
Board has considered whether the Veteran was entitled to 
staged ratings for his service-connected shell fragment wound 
to the left thigh, as the Court indicated can be done in this 
type of case.  As demonstrated above, no credible evidence 
for application of any staged rating is of record.  Thus, 
consideration in this regard is not needed. 

Under 38 C.F.R. § 3.321(b)(1) ratings are to be based as far 
as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: a finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  There is no suggestion in the objective record 
that the veteran's service-connected shrapnel wound to the 
left thigh, standing alone, has markedly interfered with his 
ability to work; nor is there any indication that he has 
required frequent periods of hospitalization.  The medical 
evidence shows that the symptoms due to the shrapnel wound to 
the left thigh are normal manifestations of this type of 
injury and are contemplated in the rating schedule.  
Therefore, the Board finds no exceptional circumstances in 
this case that would warrant referral for consideration of an 
extraschedular evaluation.

In conclusion, the preponderance of the evidence is against a 
disability evaluation in excess of 10 percent for the shell 
fragment wound to the left thigh under Diagnostic Code 5318 
and a separate compensable rating is no warranted for the 
scar due to the shell fragment wound of the left thigh.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply since there is 
no approximate balance of the evidence for and against the 
claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The claim is denied.

Entitlement to a disability evaluation in excess of 10 
percent for shell fragment wound to the mid-spine.  

The service-connected shell fragment wound to the mid-spine 
is rated as 10 percent disabling for moderate muscle 
impairment under Diagnostic Code 5320.  The 10 percent rating 
is warranted of muscle injury to the muscles of the cervical 
and thoracic spine. The medical evidence shows that the 
shrapnel wound affects the mid-spine or thoracic spine.  See 
the January 2003 and the April 1998 x-ray reports which 
indicate hat there is metallic foreign body in the lower 
thoracic spine, approximately overlaying the T11 vertebrae.  
See also the service hospital records which indicate that the 
Veteran sustained a puncture wound to the left posterior 
spine and along the posterior auxiliary level of the 8th rib. 

In applying the law to the existing facts, the Board finds 
that the Veteran's shell fragment wound to the mid-spine more 
closely approximates the criteria for moderate muscle injury 
and the preponderance of the evidence is against the 
assignment of a rating in excess of 10 percent.  The type of 
the Veteran's injury is consistent with moderate muscle 
injury.  The service treatment records show the Veteran 
sustained multiple missile wounds to the back on October 15, 
1957 at Camp Pendleton during the firing of 3.5 inch rocket 
launcher and a round prematurely exploded.  

Service hospital records show that the Veteran was 
hospitalized for approximately seven weeks for treatment of 
the wound.  Hospital records indicate that examination 
revealed a puncture wound to the left posterior spine and 
along the posterior auxiliary level of the 8th rib.  X-ray 
examination of the chest on October 18 revealed a small 
opaque foreign body measuring 4 by 6 millimeters in the soft 
tissue adjacent to the 8th rib laterally and outside the 
chest cavity.  The chest was otherwise negative.  The 
metallic foreign body was on the left side.  The Veteran was 
placed on antibiotics until November 4, 1957.  The Veteran 
was placed on Kings solution dressing and the wounds steadily 
healed by secondary extension.  On November 2, 1957, a piece 
of shrapnel was removed from the left side.  The hospital 
report indicates that the wounds healed satisfactorily.  
There was no nerve or artery involvement.  The Veteran was 
discharged from the hospital on December 5, 1957.   

Regarding the objective findings of the shrapnel wound, the 
evidence shows that there is an entrance scar on the mid 
spine was 3 centimeters by 1 centimeter in size.  The scar 
was superficial and nontender.  There was no ulceration or 
inflammation.  See the January 2003 and the March 2007 VA 
examination reports.  As shown above, the Veteran had 
retained metallic body in the mid-spine.  

There is no objective evidence of loss of deep fascia, muscle 
substance, or normal firm resistance of the muscles of the 
mid-spine.  VA examination in March 2007 revealed that there 
was no muscle loss of the posterior muscles of the mid-spine.  
The examiner indicated that there was no evidence of excess 
fatigability, lack of endurance, incoordination, or 
incapacitating episodes.  

The Board finds that the criteria for moderately-severe 
muscle injury have not been met.  There is no evidence that 
the wound was through and through.  There is no evidence of 
prolonged infection or intermuscular scarring.  As noted 
above, there is no evidence of loss of deep fascia, muscle 
substance, or normal firm resistance of the muscles of the 
mid-spine.  There is no evidence of positive impairment of 
the mid-spine muscles.  Thus, the Board finds that the 
preponderance of the evidence shows that the Veteran's shell 
fragment wound to the mid-spine more closely approximates 
moderate muscle injury, not moderately-severe.  Thus, a 
rating in excess of 10 percent is not warranted under 
Diagnostic Code 5320.   

The shell fragment wound of the mid-spine may be rated, in 
the alternative, under the Diagnostic Codes pertinent to 
orthopedic or neurological disabilities.  Rating criteria for 
diseases of the spine in effect prior to September 26, 2003.  
The Board will consider the claim under the old rating 
criteria for the entire period of the appeal, and the new 
criteria from the effective date of the revisions.  See 
VAOPGCPREC 3- 2000 (April 10, 2000). 

Under the former Diagnostic Code 5291, a 10 percent rating is 
assigned for moderate or severe limitation of motion of the 
thoracic spine.  Thus, a rating in excess of 10 percent is 
not warranted under the former Diagnostic Code 5291.  

Under the rating criteria for diseases of the spine in effect 
from September 26, 2003, a 20 percent rating is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2008).   

In the present case, a 20 percent evaluation is not warranted 
under the revised rating criteria for rating spine 
disabilities.  Upon VA examination in March 2007, the veteran 
had forward flexion to 80 degrees.  The combined range of 
motion of the thoracolumbar spine was 280 degrees.  There was 
no evidence of muscle spasm, severe guarding or abnormal 
gait.  There was no evidence of abnormal spine contour.  
Thus, a rating in excess of 10 percent for the shell fragment 
wound to the mid-spine is no warranted under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243 (2008).  Moreover, in 
reaching these conclusions, the Board has appropriately 
considered additional functional limitation due to factors 
such as pain and weakness.  See 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Indeed, 
the March 2007 VA examination report indicates that the 
Veteran did not have any pain with movement of the spine.  
The examiner reported that there was no additional loss of 
motion with flare-ups.  There was no excess fatigability, 
lack of endurance, incoordination, or incapacitating 
episodes.  The examiner reported that there was not change in 
range of motion, coordination, fatigue or endurance with 
repetitive motion or pain at the hip or thigh with repetitive 
motion.  Based on the objective medical evidence of record, 
there is no basis for the assignment of additional disability 
due to pain, weakness, fatigability, weakness, or 
incoordination, and the Board finds that the assignment of 
additional disability pursuant to 38 C.F.R. §§ 4.40 and 4.45 
is not warranted. 

Additionally, the record does not show that the Veteran has 
any neurological impairment in the mid-spine or disc disease 
associated with the shell fragment wound.  Service treatment 
records indicates that there was no nerve involvement.  The 
March 2007 VA examination report indicates that the Veteran 
never had any nerve pain.  Physical examination revealed that 
straight leg testing was negative. There was no loss of 
pinprick in the thighs, feet, or leg.  X-ray examination in 
2003 did not detect any disc disease.  Thus, a rating under 
the diagnostic codes pertinent to neurological disorder or 
disc disease is not warranted.  See 38 C.F.R. §§  4.71a, 
4.124a (2008). 

The Board has also considered whether a separate rating is 
warranted for the scar as a residual of the shell fragment 
wound to the mid-spine.  The medical evidence shows that the 
scar on the mid-spine was 3 centimeters by 1 centimeter in 
size.  The scar was superficial and nontender.  There was no 
ulceration or inflammation.  There was no evidence of limited 
function of the spine due to the scar.  The March 2007 VA 
examination report indicates that the scar was soft, not 
discolored, and nontender.  See the January 2003 and March 
2007 VA examination reports.  

In applying the law to the existing facts, for the reasons 
expressed below, the record does not demonstrate the 
requisite objective manifestations for a separate compensable 
rating for the service-connected scar due to the shell 
fragment wound on the mid-spine.  The scar is not deep and 
does not cause limited motion.  The January 2003 VA 
examination report indicates that the scar was nonadherent 
and superficial.  There is no evidence of limited function to 
the spine due to the scar.  Thus, a separate rating is not 
warranted under Diagnostic Code 7801.  The scar on the mid-
spine is 3 square centimeters in size.  Thus, a compensable 
rating is not warranted under Diagnostic Code 7802.  There is 
no evidence that the scar is unstable, or painful on 
examination.  There is no evidence that the scar limits the 
function of the spine.  Thus, a separate compensable rating 
is not warranted under the rating criteria for scars.  
38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (2008).  

Finally, in view of the Court's holding in Hart, supra, the 
Board has considered whether the Veteran was entitled to 
staged ratings for his service-connected shell fragment wound 
to the mid-spine, as the Court indicated can be done in this 
type of case.  As demonstrated above, no credible evidence 
for application of any staged rating is of record.  Thus, 
consideration in this regard is not needed. 

Under 38 C.F.R. § 3.321(b)(1) ratings are to be based as far 
as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  There is no suggestion in the objective record 
that the veteran's service-connected shell fragment wound to 
the mid-spine, standing alone, has markedly interfered with 
his ability to work; nor is there any indication that he has 
required frequent periods of hospitalization.  The medical 
evidence shows that the symptoms due to the shell fragment 
wound to the mid-spine are normal manifestations of this type 
of injury and are contemplated in the rating schedule.  
Therefore, the Board finds no exceptional circumstances in 
this case that would warrant referral for consideration of an 
extraschedular evaluation.

In conclusion, the preponderance of the evidence is against a 
disability evaluation in excess of 10 percent for the shell 
fragment wound to the mid-spine under Diagnostic Code 5318 
and a separate compensable rating is no warranted for the 
scar due to the shell fragment wound of the mid-spine.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply since there is 
no approximate balance of the evidence for and against the 
claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The claim is denied.


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for shell fragment wound to the left thigh is not 
warranted, and the appeal is denied.  

Entitlement to a disability evaluation in excess of 10 
percent for shell fragment wound to the mid-spine is not 
warranted, and the appeal is denied.  


____________________________________________
Eric S. Leboff
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


